Citation Nr: 0821809	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-05 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, in pertinent part, denied 
entitlement to service connection for the above condition.  

In August 2004, the veteran provided testimony at a hearing 
before a Veterans Law Judge (VLJ) at the VA Central Office in 
Washington, D.C.  A transcript of the hearing is of record.

In a letter dated January 2008, the veteran was informed that 
the VLJ who conducted his August 2004 hearing was no longer 
employed by the Board.  The veteran was asked to inform VA if 
he would like another hearing before a different VLJ.  No 
response to this letter has been received.  The Board 
therefore finds that the veteran does not wish to have 
another hearing and will proceed with a decision in this 
case.

The veteran's appeal was previously before the Board in 
December 2004 and October 2006, at which times the Board 
remanded the case for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.

While the issues of entitlement to service connection for a 
low back disability and depression were addressed in the 
veteran's September 2002 notice of disagreement and have been 
previously remanded by the Board, these claims were granted 
in January 2006 and May 2007 rating decisions.  As the grant 
of service connection constitutes a full grant of the 
benefits on appeal, these issues are no longer before the 
Board.




FINDING OF FACT

The veteran's current left knee disability was incurred in 
active duty service.


CONCLUSION OF LAW

Service connection for the veteran's left knee disability is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the veteran and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For certain chronic disorders, including myasthenia gravis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that his left knee disability was 
incurred as a result of his injury to the right Achilles 
tendon during basic training.  The Board finds that the 
medical evidence of record supports the veteran's contention 
that his current left knee disability is etiologically 
related to active duty service.  

Service treatment records show that the veteran reported on 
his enlistment medical history form that he had fractured his 
left leg prior to service.  He also noted that he experienced 
occasional aching of the leg with changes in the weather.  He 
was treated for right heel pain in October 1967, one month 
after his entry into active duty service.  While there are no 
records of treatment for a left knee condition, the veteran 
reported having a swollen Achilles tendon and a swollen and 
painful knee during basic training on his June 1969 
separation medical history form.  The examination for 
discharge in June 1969 shows that his lower extremities were 
found to be normal upon clinical examination.

The post-service medical evidence of record includes a letter 
from the veteran's private physician dated August 1971, two 
years after the veteran's separation from active duty 
service.  The doctor states that the veteran's knee pain 
originated during basic training in 1967 with the onset of 
swelling in October 1969.  X-rays of the knees showed mild 
narrowing of the joint line with slight irregularity of the 
condyle of the femur.  A diagnosis of postural strain knees 
was rendered. 

Outpatient treatment records from the VA Medical Center dated 
from July 2000 show that the veteran has undergone treatment 
for his knee pain.  In December 2002 he reported experiencing 
bilateral knee pain for over 30 years and X-rays indicated 
mild joint space narrowing.  The veteran was also diagnosed 
with knee pain due to osteoarthritis in January 2005. 

In July 2005 the veteran was provided a VA examination of his 
left knee.  He reported injuring his knee during basic 
training and stated that he currently experienced left knee 
weakness.  X-rays showed bilateral patellar spurs and the 
diagnosis was mild degenerative arthritis.  The examiner 
concluded that it was clear the veteran's knee condition did 
not exist prior to service.

The veteran's most recent VA examination was performed in 
April 2007.  The veteran again reported that his left knee 
disability began during active duty service when he injured 
his right Achilles tendon in basic training.  The examiner 
noted that a February 2007 MRI of the left knee was 
suggestive of a tear posterior to the medial meniscus horn, 
bursitis, and a small backer's cyst.  X-rays of the knee from 
January 2007 were normal.  The diagnoses were chronic left 
knee sprain, patellofemoral syndrome, tear of the medial 
meniscus, and healed prepatellar bursitis.  The examiner 
opined that it was less likely as not that the veteran's left 
knee conditions were related to service as his complaints of 
difficulty with his knee were consistent with his age and the 
natural progression of his left knee disease.

The record clearly shows a current diagnosis of left knee 
conditions, including arthritis, and the service treatment 
records document  that the veteran injured his right heel 
during basic training.  The Board finds that two of the three 
elements necessary for service connection-current disability 
and an in-service injury-are demonstrated.

The Board notes that the service treatment records indicate 
that the veteran reported injuring his left leg prior to his 
enlistment to active duty service.  As the veteran's lower 
extremities were found to be normal at his pre-induction 
examination in October 1966, the presumption of soundness is 
applicable and can only be rebutted with clear and 
unmistakable evidence that the veteran's left knee condition 
pre-existed service and was not aggravated therein.  
38 U.S.C.A. § 1111.  

The July 2005 examiner opined that the veteran's left knee 
degenerative arthritis clearly did not exist prior to his 
active duty service.  The Board notes that the only evidence 
that a knee condition may have been incurred prior to service 
is the veteran's report that he fractured his left leg before 
his enlistment into active duty service.  Therefore, the 
record does not contain clear and unmistakable evidence that 
the veteran had a pre-existing left knee condition and the 
presumption of soundness is not rebutted.  

The Board must therefore determine whether the evidence of 
record establishes a nexus between the veteran's current left 
knee disability and his active duty service.

As noted above, service treatment records indicate that the 
veteran reported having a painful knee at his separation 
examination in June 1969.  Furthermore, a letter from his 
private physician dated only two years after his separation 
from active duty notes that the veteran's knee pain began 
during service.  The veteran was diagnosed at that time with 
postural knee sprains and mild narrowing of the knee joint 
lines.  In addition, during his July 2004 hearing, the 
veteran testified that he began treatment with his private 
doctor for knee pain in December 1969, within a year of his 
separation from active duty service.  

While the opinion of the veteran's private physician is based 
on the veteran's reported history, the Board finds that the 
statements made by the veteran regarding the onset of his 
symptoms have been credible and notes that the statements 
relied on by the private doctor in his August 1971 letter 
were made more than 30 years before the veteran's current 
claim for compensation. 

Although the July 2007 VA examiner found that the veteran's 
left knee disability was not due to active duty service, the 
Board finds that the evidence of record regarding a nexus 
between the left knee disability and service is at least in 
equipoise.  With application of the doctrine of reasonable 
doubt, the Board finds that the evidence establishes that the 
veteran's left knee disability was incurred during active 
duty service, and service connection for the claimed 
disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §§ 3.303.


ORDER

Entitlement to service connection for a left knee disability 
is granted.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


